ROBERTS, J. Pro Tempore,
concurring.
I concur in the majority opinion only because the facts of this case do not indicate whether the officer’s notation that at 11:45 p.m. he began the 15-minute observation time required before administering a breathalyzer test was made in the defendant’s presence, so that the defendant was aware of it, or whether the notation was made at a police station after the fact. If the latter is the case, as the majority assumes, and the officer at the scene simply formed in his mind the determination to begin the observation period, without communicating the determination to defendant, then these facts are not distinguishable from State v. Roberti, 293 Or 59, 644 P2d 1104 (1982), in which the officer’s subjective state of mind, i.e., whether or not an intent had been formed to arrest or detain a defendant, was rejected as the sole criterion by which it is to be determined whether a defendant has been “taken into custody or otherwise deprived of his freedom of action in any significant way” so that Miranda warnings are required. Miranda v. Arizona, 384 US 436, 444, 86 S Ct 1602, 16 L Ed 2d 694 (1966).
If, however, the officer’s notation was made at the time the decision to administer the breathalyzer was made, *560and in the presence of the defendant, so that the defendant was aware he was not free to leave, at least until the breathalyzer test was administered, then I believe this case would present the kind of “objective event” the court in Roberti said should be looked to for triggering Miranda procedures (293 Or at 65) and detention of the sort that is “inherently coercive in the way that formal custody is deemed to be inherently coercive.” State v. Roberti, supra, 293 Or at 67.